Citation Nr: 0728801	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-25 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Texas Health Care System
in Dallas, Texas.


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Presbyterian Hospital of Dallas in 
Dallas, Texas, from October 8, 2004 to October 15, 2004.  

REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her father


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1989 to May 1993.   

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 determination of the VA 
North Texas Health Care System in Dallas, Texas.

The veteran and her father testified in support of this claim 
at a videoconference hearing held before the undersigned 
Veterans Law Judge in Waco, Texas, in July 2007.  


FINDINGS OF FACT

1.  The veteran received medical care at Presbyterian 
Hospital of Dallas in Dallas, Texas, from October 8, 2004 to 
October 15, 2004.  

2.  Prior to receiving such care, the veteran twice sought 
treatment from VA for the same condition, but the treatment 
VA rendered did not improve or alleviate the condition.  

3.  Service connection is not in for the disability for which 
the veteran received treatment in October 2004.

4.  Medical professionals at Presbyterian Hospital of Dallas 
rendered the October 2004 care in response to an emergency 
and, at that time, a VA facility was not feasibly available.




CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized 
medical expenses for services rendered at Presbyterian 
Hospital of Dallas in Dallas, Texas, from October 8, 2004 to 
October 15, 2004 have been met.  38 U.S.C.A. §§ 1703, 1725 
(West 2002); 38 C.F.R. §§ 17.54, 17.1000-1008 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The VCAA and its 
implementing regulations provide that VA will notify a 
claimant and his representative, if any, of the information 
and medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate a claim.  As part 
of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence 
the claimant is to provide and which portion of the evidence 
VA will attempt to obtain on the claimant's behalf.  They 
also require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA did not provide the 
veteran adequate notice with regard to her claim.  However, 
given the favorable disposition of this claim, discussed 
below, the veteran is not prejudiced by the Board's decision 
to proceed in adjudicating the claim, rather than remanding 
it for additional notification.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

II.  Analysis of Claim

On September 22, 2004, the veteran sought treatment at a VA 
medical facility for mild left-sided nasal congestion of 
three to four weeks duration.  She indicated that she had run 
out and needed a refill of her sinus and allergy medicine.  A 
physician noted anicteric sclera, pink conjunctiva, minimal 
tenderness to the left maxillary sinus and mild bilateral 
nasal congestion.  He diagnosed chronic allergic 
rhinosinusitis, advised resuming symptomatic treatment of 
this condition, and prescribed medication therefor.  

On October 4, 2004, the veteran returned to the VA medical 
facility via ambulance for treatment of left eye pain and 
swelling of three days duration.  A nurse deemed the 
veteran's condition nonurgent.  A physician later noted left 
eye pruritis and swelling and tender sinuses, diagnosed 
sinusitis, prescribed antibiotic medication for that 
condition and additional medication for itching, and advised 
the veteran to return to the eye clinic if her eye did not 
improve in a few days.  

On October 7, 2004, the veteran sought eye treatment at 
Presbyterian Hospital of Dallas.  On that date, she 
complained of left facial pain and edema, was unable to open 
her left eye and exhibited proptosis.  A computer tomography 
scan of the left eye revealed orbital cellulitis and 
dacryocystitis, conditions necessitating surgery, or more 
specifically, a left anterior orbitotomy and drainage of an 
abscess.  Following surgery, her left eye swelling and edema 
gradually improved secondary to medication, including 
antibiotics.  Later, however, a culture revealed 
staphylococcus aureus sensitive to dicloxacillin, which 
necessitated a change in medication.  The veteran tolerated 
the new medication and, on October 15, 2004, was discharged 
from the hospital.  She now seeks payment for services 
rendered at Presbyterian Hospital of Dallas during her stay 
there from October 8, 2004 to October 15, 2004.  

According to her written statements submitted during the 
course of this appeal and her hearing testimony, presented in 
July 2007, when the veteran presented to the VA medical 
facility in September and October 2004, prior to the private 
stay at issue in this appeal, physicians increased the dosage 
of her allergy/sinus medication, but did not conduct any 
tests.  Moreover, they did not refer her to the eye clinic, 
instead advising her to go there subsequently if her left eye 
condition did not improve.  Therefore, when her left eye 
further worsened, the veteran's father called the family 
physician for advice.  That physician allegedly advised the 
veteran's father to take the veteran to the emergency room of 
Presbyterian Hospital of Dallas.  The veteran's father 
reportedly complied and, on admission, the veteran was 
diagnosed with a dangerous infection of the left eye.  At 
that time, emergency personnel allegedly told the veteran's 
father that, if the veteran had waited two days to go back to 
the VA medical facility, she would have died.  Allegedly, the 
veteran's physician did not perform surgery until two days 
after admission because he needed to ensure better control of 
the infection before draining the abscess.    

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where:
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof (A) for an adjudicated service-
connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability; or 
(D) for any illness in the case of a veteran who is a 
participant in a vocational rehabilitation program that 
necessitates care or treatment to make possible such 
veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. 
§ 17.120 (2006).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  

In this case, it is questionable whether the treatment at 
issue was rendered for an adjudicated service-connected 
disability.  The veteran is service connected for sinusitis, 
a disability her private physician allegedly indicated caused 
the left eye infection at issue in this case.  The medical 
records in the claims file suggest that the improperly 
treated sinusitis might have caused the orbital cellulitis.  
However, the veteran has not submitted a written statement of 
her private physician confirming that this is the case.  
Regardless, the veteran still prevails in her claim.  Even 
assuming she does not meet the criteria for entitlement to 
the payment of care rendered in October 2004 under 
38 U.S.C.A. § 1728(a) (West 2002), she is entitled to payment 
for such care under 38 U.S.C.A. § 1725 (West 2002).  See also 
38 C.F.R. §§ 17.1000-1008 (2006). 
 
Section 1725, Title 38, United States Code, was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 
2000).  To be entitled to the payment for emergency care 
under this Act, the evidence must meet all of the following 
criteria:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility;

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. 
§ 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, in adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility.  38 U.S.C.A. 
§ 1703(a) (West 2002); 38 C.F.R. § 17.54 (2006).  This is a 
factual, not a medical, determination.  Similes v. Brown, 5 
Vet. App. 555 (1994).  In this case, the veteran does not 
claim, and the evidence does not establish, that VA gave 
prior authorization for the medical care the veteran received 
at Presbyterian Hospital of Dallas. 

According to March 2005 and May 2005 Tracking Cover Sheets 
prepared by VA, at the time the October 2004 care was 
rendered, the veteran had no health care coverage to pay for 
the care, was financially liable to Presbyterian Hospital of 
Dallas for the care, was enrolled in the VA health care 
system, and had received medical services at VA within the 
24-month period preceding the care.  

According to a July 2007 letter from Donna L. Casey, M.D., 
the internist who admitted the veteran to Presbyterian 
Hospital of Dallas on October 7, 2004, the care at issue was 
rendered in the emergency department for a condition of such 
a nature that any delay in seeking immediate medical 
attention would have been hazardous to the veteran's health.  
In her letter, Dr. Casey explains that, on that date, she was 
quite concerned that the veteran would lose her left eye.  
Clearly the possible loss of an eye constitutes an emergency 
situation reasonably expected to be hazardous to one's 
health.  At that time, and given VA's actions in response to 
the veteran on September 22, 2004 and October 4, 2004, the 
veteran's further use of a VA or other federal facility was 
not feasibly available and any attempt to use another 
facility would have been unwise or unreasonable.   

Based on the above findings, the Board concludes that the 
criteria for entitlement to payment of unauthorized medical 
expenses for services rendered at Presbyterian Hospital of 
Dallas in Dallas, Texas, from October 8, 2004 to October 15, 
2004, have been met.  Inasmuch as the evidence in this case 
supports the veteran's claim, such claim must be granted.


ORDER

The payment of unauthorized medical expenses for services 
rendered at Presbyterian Hospital of Dallas in Dallas, Texas, 
from October 8, 2004 to October 15, 2004, is granted subject 
to statutory and regulatory provisions governing the payment 
of monetary benefits.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


